DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 11/15/2021.
Claims 1-2 are presented for examination. 
Examiner would like to thank Applicants for amending independent claim to accelerate the persecution.
Response to Arguments
Regarding 35 USC 101 rejection: The claim does include additional elements that are sufficient to amount to significantly more than the abstract ideas because the additional elements such as “embedding”, “establishing”, “performing three-dimensional interpolation on physical…to generate a three dimensional geological model elements”, which add meaningful limits to practicing the abstract idea. 
Applicant’s arguments/amendments with respect to claim 1 have been fully considered and are persuasive.  The rejection of 35 USC 112(b) has been withdrawn. 
Applicant’s arguments/amendments with respect to claim 1 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Imhof et al (US Publication 2016/0090825 A1) discloses to begin, a subsurface model, which may include a reservoir model or geologic model, is a computerized of a subsurface region based on geophysical and geological observations…it is a numerical equivalent of a three-dimensional geological map complemented by a description of physical quantities (par 
Rodriguez-Herrera et al, Imhof et al and other prior arts do not singularly or in combination disclose the limitations: “inversing the three-dimensional geological model to obtain geometric characteristics of the reservoir, establishing a mesh model, and then assigning related attributes to the geomechanical mesh model by using geomechanical attribute parameters corrected in the geological model to establish a three-dimensional geomechanical model; establishing a three-dimensional geological layer model of each small layer in the reservoir according to seismic data or geological atlas, and correcting the layer information by using single-well data in a block; dividing planar meshes, and dividing the meshes with a small layer thickness in the longitudinal direction; performing interpretation on a reservoir layer in combination with single-well parameter profile data corrected in an indoor rock core experiment; performing three-dimensional interpolation on physical and geomechanical attribute parameters to generate a three-dimensional geological model; constraining the physical parameters comprising porosity, permeability and saturation, and rock mechanical parameters comprising Young's modulus and Poisson's ratio by using the sedimentary facies and lithofacies; and performing interpolation by using a Gaussian random function model, and performing interpolation on three-way principal stress parameters by using a Kriging linear interpolation method” as recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148